FILE COPY




   Adam AguirreAppellant                                          The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        June 10, 2013

                                     No. 04-12-00493-CR

                                      Adam AGUIRRE,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                     From the 371st District Court, Tarrant County, Texas
                                 Trial Court No. 1259423D
                        The Honorable Phillip Vick, Judge Presiding


                                        ORDER

        The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to July 5, 2013.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court